Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149222                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOSE A. RODRIGUEZ,                                                                                       David F. Viviano
             Plaintiff-Appellee,                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  v                                                                  SC: 149222
                                                                     COA: 312187
                                                                     Wayne CC: 09-028366-NO
  FEDEX FREIGHT EAST, INC., RODNEY
  ADKINSON, LAURA BRODEUR,
  MATTHEW DISBROW, WILLIAM D.
  SARGENT, and HONIGMAN MILLER
  SCHWARTZ and COHN, LLP,
             Defendants-Appellants.
  _________________________________________/

          On March 11, 2015, the Court heard oral argument on the application for leave to
  appeal the March 25, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE that part of the Court of Appeals judgment addressing the state-law abuse-
  of-process and fraud claims raised by the plaintiff and REINSTATE the July 20, 2012
  order of the Wayne Circuit Court granting summary disposition to the defendants. It is
  well established that “a second suit for fraud, based on perjury (‘intrinsic fraud’), may not
  be filed against a person involved in a first suit, if the statutes and court rules provide an
  avenue for bringing the fraud to the attention of the first court and asking for relief there.”
  Daoud v De Leau, 455 Mich. 181, 203 (1997). The record clearly supports a finding that
  the issues that the plaintiff is now raising were or could have been resolved in the 2003
  litigation.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 20, 2015
           d0317
                                                                                Clerk